Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-7 pertains to group I and Species 1 for continuing prosecution in the communication with the Office on 07/13/2022 is acknowledged.
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (post-AIA ) that forms the basis for the rejections under this section made in this office action.
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



3. 	Claims 1-7  are rejected under 35 U.S.C. 102(a) (1) as being anticipated

by   Yasuhiro et al.( Japanese Patent JP2004233911 (A) thereafter  Yasuhiro 911 ( of record  document B1 in Applicant IDS filed on 10/25/2019)
	With regard to claim 1, Yasuhiro 911 discloses ( the abstract, Fig 4, Fig 20)
An opto-electronic integrated circuit comprising:
a Circuit board having a first surface;( Fig 4 circuit board  10. Para [0013])
 a first semiconductor chip located at the first  a circuit board having a first surface; a first semiconductor chip located at the first surface side of the circuit board;( first semiconductor chip  101, Fig 4, para [0014])
 an insulating layer covering the first surface of the circuit board and the first semiconductor chip; ( Fig 4 insulating layer 12, para [0024]) 
a first conductive path electrically connected to the first  semiconductor chip and extending in the insulating layer; (Shown in Fig 4,  first conductive path is the upward arrow ) and a waveguide optically coupled to the first semiconductor chip and extending in the insulating layer.( Fig 4 wave guide 300, para [0013])
With regard to claim 2, 3,  4, Yasuhiro 911  discloses an  opto-electronic integrated circuit wherein the first semiconductor chip is buried into the first surface of the circuit board.(Shown in  Fig 4)
Or, wherein the first semiconductor chip is bonded to the circuit   board through a mold material.( shown in Fig 4. Para [0111]
Or , further comprising: a second semiconductor chip over the insulating layer, wherein the second semiconductor chip is electrically connected to the first semiconductor chip through the first conductive path.( shown in Fig 4. Second semiconductor chip LSI 103, para 0014]
With regard to claim 5, Yasuhiro 911  ( the abstract, Fig 4, Fig 20) discloses The opto-electronic integrated circuit according to claim 4, further comprising:
 a second conductive path electrically connected to the circuit board and extending in the insulating layer,( second conductive path is the arrow downward connected to optical element 102, para [0017])
wherein the first conductive path has one end connected to the first semiconductor chip and the other end connected to the second semiconductor chip,
 wherein the second conductive path has one end connected to the circuit board and the other end connected to the second semiconductor  chip,( shown in Fig 4, first conductive path and second conductive pad are connected  to second semiconductor chip the LSI 103)
 wherein the one end of the first conductive path and the one end of the second conductive path are arranged along one direction, 
wherein the other end of the first conductive path and the other end of the second conductive path are arranged along the one direction, and 
wherein a distance between the other end of the first conductive path and the other end of the second conductive path is shorter than a distance between the one end of the first conductive path and the one end of the second conductive path. ( all of the above limitations are shown in Fig 4) 
With regard to claim 6. Yasuhiro 911  ( the abstract, Fig 4, Fig 20) discloses  An opto-electronic integrated circuit comprising:
 a first semiconductor chip; 
an insulating layer covering the first semiconductor chip;
 a first conductive path electrically connected to the first  semiconductor chip and extending in the insulating layer; and 
a waveguide optically coupled to the first semiconductor chip and extending in the insulating layer,
wherein the first conductive path comprises a portion extending in a transverse direction with respect to a thickness of the insulating layer. ( similar to the rejection of claim 5, all of the above limitations are shown in Fig 4)
With regard to claim 7, ( the abstract, Fig 4, Fig 20) A computing device(overview )  comprising: a system board having a main surface; and an opto-electronic integrated circuit located over the main surface of the system board, ( Fig 4. LSI  103 is the processor ) wherein the opto-electronic integrated circuit comprises:
a Circuit board having a first surface and a second surface opposite to the first surface,
the circuit board being mounted over the system board such that the second surface faces the main surface of the system board;
a first semiconductor chip located at the first surface side of the circuit board;
an insulating layer covering the first surface of the circuit board and the first semiconductor chip;
a first conductive path electrically connected to the first semiconductor chip and extending in the insulating layer; and ( first semiconductor chip 101)
a waveguide optically coupled to the first semiconductor chip and extending in the insulating layer ( waveguide 14)) .
4.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

5.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

6.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.




                                                     CONCLUSION

7.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time  .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
After July 31 2022 , the {PAIR) System is replaced by the Patent Center. Should you have questions on access to the Patent Center , contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                  /THINH T NGUYEN/                                                                  Primary Examiner, Art Unit 2897